Citation Nr: 1509762	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  08-03 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Service connection for type 1 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1983 to November 1983.

This case comes before the Board of Veterans Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Montgomery, Alabama.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

The Veteran requested a hearing before the Board when he filed a VA Form 9 in January 2008.  He also requested a hearing before a Decision Review Officer (DRO) in February 2008.  In January 2010, the Veteran was notified that he was scheduled for a hearing before a DRO at the RO in February 2010.  The Veteran failed to report for the hearing.  Thereafter, in March 2010, the Veteran indicated that he was unable to attend the DRO hearing due to medical problems and that he no longer desired a hearing before the Board.  Accordingly, the Board hearing request is withdrawn.  38 C.F.R. § 20.704 (2014).

In an August 2011 decision, the Board reopened service connection for type I diabetes mellitus and remanded the case in order to obtain additional relevant treatment records and to afford the Veteran a VA examination.  In a November 2013 decision, the Board found that the portion of the September 2011 VA examination report, which was obtained pursuant to the August 2011 Board remand, where the VA examiner used the wrong standard, clear and convincing evidence, in stating the opinion on aggravation is inadequate.  Accordingly, the Board remanded the case for an addendum VA medical opinion to address the question of aggravation.  This was accomplished and the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the November 2013 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1. The Veteran has a current disability of type 1 diabetes mellitus.  

2. The Veteran did not engage in combat with the enemy during active duty service.

3. Type 1 diabetes mellitus was not "noted" at entry to active service.

4. Type 1 diabetes mellitus clearly and unmistakably existed prior to active service.

5. The preexisting type 1 diabetes mellitus clearly and unmistakably was not aggravated by active service.


CONCLUSION OF LAW

The criteria for service connection for type 1 diabetes mellitus have not been met.  38 U.S.C.A. §§ 1111, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 
38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In timely November 2005, January 2006, and March 2006 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as an explanation of what evidence was to be provided by the Veteran and what evidence VA would attempt to obtain on his behalf.  The March 2006 notice letter included provisions for disability ratings and for effective dates.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  In this case, the evidence obtained includes service treatment records, post-service VA and private treatment records, VA examination reports, Social Security Administration (SSA) records, and the Veteran's statements in support of the claim or issue on appeal.  Neither the Veteran nor representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims. 

Second, VA satisfied its duty to obtain a medical opinion when required.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Pursuant to the Board's August 2011 remand, the Veteran was afforded a VA examination in September 2011 to assist in determining the nature and etiology of the claimed type 1 diabetes mellitus.  In the September 2013 remand, the Board found that the September 2011 VA examiner inadvertently used the wrong standard, clear and convincing evidence, in stating the opinion on aggravation.  The Board finds that the September 2011 examination report is otherwise adequate for the purpose of deciding the issue on appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, conducted clinical testing, and provided an opinion with supporting rationale.  Upon remand by the Board in November 2013, December 2013 and February 2014 addendum opinions were obtained.  The Board finds that the December 2013 VA addendum opinion is adequate for the purpose of deciding the claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiner reviewed the claims file and provided an opinion with supporting rationale.  Further, neither the Veteran nor the representative has questioned the adequacy of the December 2013 addendum opinion.  The Board finds that the February 2014 addendum opinion is inadequate because the VA examiner used the wrong standard, at least as likely as not, in addition to the correct standard, clear and unmistakable evidence.  Therefore, the Board will not use the February 2014 addendum opinion in the adjudication of the claim or issue on appeal. 

The Veteran was offered to opportunity to testify at a Board hearing, but declined. As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A; 38 C.F.R. § 3.159. 

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  As discussed in detail below, the Board has found that the Veteran's type I diabetes mellitus clearly and unmistakably preexisted active duty service, and clearly and unmistakably was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Accordingly, the direct service connection provisions of 38 C.F.R. § 3.303(a), (d) and presumptive service connection provisions of 38 C.F.R. § 3.303(b) and 38 C.F.R. §§ 3.307, 3.309 do not apply in this case. 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. See 38 U.S.C.A. § 1154(b) (West 2014); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

Analysis Service Connection for Type 1 Diabetes Mellitus

The Veteran contends that service connection is warranted because he was diagnosed with type 1 diabetes mellitus during service and that he did not have type 1 diabetes mellitus when he entered active service.  Alternatively, the Veteran asserts that type 1 diabetes mellitus worsened beyond natural progression during active service.  See December 2014 appellant's brief.

Initially, the Board finds that the evidence demonstrates that the Veteran did not engage in combat with the enemy during active service.  The Veteran has also not contended that he engaged in combat with the enemy during service.  The record reflects, and the Veteran has asserted, that he entered service in September 1983 and after spending one month in basic training, he became very ill and lost consciousness in his barracks.  He was then rushed to the hospital where he was diagnosed with type 1 diabetes mellitus, after which he was medically discharged from service in November 1983.  See June 2005 VA Form 21-4138; July 2006 VA Form 21-4138.

The Board finds that the Veteran has a current disability of type 1 diabetes mellitus.  The September 2011 VA examination report shows a diagnosis of type 1 diabetes mellitus.  

The Board finds that type 1 diabetes mellitus was not "noted" at service entrance.  The July 1983 service entrance examination shows a normal medical evaluation of the endocrine system and no notation or diagnosis of type 1 diabetes mellitus.  Accordingly, the presumption of soundness at service entrance in 1983 attached.   38 U.S.C.A. § 1111.  To overcome the presumption of soundness, VA must show clear and unmistakable evidence both that the condition existed prior to service and that it was not aggravated by service.  38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1096.
 
After a review of all the lay and medical evidence, the Board finds that type 1 diabetes mellitus clearly and unmistakably existed prior to active duty service.  An October 1983 Entrance Physical Standards Board (EPSBD) proceeding report shows that the Veteran was admitted to the hospital for treatment of an upper respiratory infection.  It was then discovered that the Veteran had diabetes mellitus and the Veteran was found unfit for enlistment into active duty and was recommended for separation from the service.  The EPSBD proceeding report indicates that the Veteran had no significant adult illnesses but his family history was markedly positive for diabetes in that his brother had been on insulin since the age of three and several other family members were affected by diabetes.  The Veteran was then separated from active service within less than two months of service entry due to diabetes mellitus.  

The Veteran underwent a VA examination in September 2011 where the VA examiner opined that there is clear and unmistakable evidence that the Veteran's type 1 diabetes mellitus preexisted service.  In reaching this conclusion, the September 2011 VA examiner explained that type 1 diabetes mellitus is a metabolic disease characterized by destruction of the pancreatic beta cells (b-cells) from an autoimmune process resulting in an absolute deficiency of insulin secretion with subsequent hyperglycemia.  The September 2011 VA examiner explained that, when 90 percent of the b-cells have been eliminated in any of these situations, clinical diabetes occurs.  The September 2011 VA examiner clarified that the autoimmune phenomena for diabetes mellitus type 1 begins long before the clinical onset of the disease and the latency period between the initiation of b-cell destruction and the appearance of the clinical disorder may be many years.  The September 2011 VA examiner concluded that the diagnosis of diabetes mellitus type 1 soon after the Veteran entered service is because of this latency period between the initiation of b-cell destruction and the appearance of the clinical diabetes and not because of any aspect of service or due to service. 

Upon remand by the Board in November 2013, the December 2013 VA examiner opined that the Veteran's type 1 diabetes mellitus clearly and unmistakably existed prior to service.  In reaching this conclusion, the December 2013 VA examiner explained that as per medical literature diabetes mellitus type 1 is hereditary and changes related to it started occurring years prior to the Veteran's service entry, which is shown by the fact that diabetes mellitus was identified and documented immediately upon service entry.  The VA examiner referred to medical literature which stated that type 1 diabetes occurs in genetically susceptible patients is probably triggered by one or more environmental agents, and usually progresses over many months or years, during most of which the patient is asymptomatic and euglycemic; a large percentage of the functioning b-cells must be lost before hyperglycemia appears.

As stated above, with regard to the evidentiary standard, in order to rebut the presumption of soundness for defects, infirmities, or disorders not "noted" at entrance into service, VA must show, by clear and unmistakable evidence, both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; see also Wagner, 370 F.3d 1089.  In this case, the Board finds that the medical evidence both in service and post-service clearly and unmistakably shows that the Veteran's type 1 diabetes mellitus disability preexisted service. 

As to the question of whether the preexisting back disability clearly and unmistakably was not aggravated by service, as noted above, the Veteran has contended that, even if the current type 1 diabetes mellitus disability preexisted service entrance, it was aggravated by service.  Despite these post-service contentions, the Board finds that the lay and medical evidence of record demonstrates that the preexisting type 1 diabetes mellitus disability clearly and unmistakably was not aggravated by service, that is, did not permanently worsen "in" or "during" service.

The September 2011 VA examiner opined that there is clear and convincing evidence that any preexisting type 1 diabetes mellitus was not aggravated by service.  The Board previously found that this portion of the opinion is inadequate because the September 2011 VA examiner inadvertently used the wrong standard in stating the opinion; however, this does not render the rationale provided by the September 2011 VA examiner invalid.  In concluding that the preexisting type 1 diabetes mellitus was not aggravated by service, the September 2011 VA examiner reasoned that any increase in the type 1 diabetes mellitus disability was due to the natural progression of the disease and that development of the long-term complications of diabetes is a function of both the duration of the disease and the state of metabolic control, which is shown by the clear documentation of onset of complications and disabilities many years after service.  The Board finds that this rationale along with the December 2013 VA examiner's opinion and rationale below are highly probative with respect to the question of aggravation.

The December 2013 VA examiner opined that the Veteran's preexisting type 1 diabetes mellitus clearly and unmistakably was not aggravated by service.  In reaching this conclusion, the VA examiner referred to medical literature showing that type 1 diabetes was usually caused by autoimmune destruction of the insulin-producing b-cells in the islets of Langerhans.  The medical literature explained that, in the new classification of diabetes, immune mediated type 1 diabetes is called type 1A to distinguish it from some rarer cases in which an autoimmune etiology cannot be determined (type 1B); type 1B are said to be idiopathic; the term type 1 diabetes refers to type 1A, or autoimmune diabetes.  The December 2013 VA examiner then explained that, given the Veteran's brief exposure to military life, there was no evidence that the Veteran's diabetes mellitus was aggravated beyond natural progression during active service.  

In multiple statements, the Veteran contended that he did not have type 1 diabetes mellitus when he entered active service, that he was diagnosed with type 1 diabetes mellitus during service, and that his health has continued to deteriorate since then.  Therefore, according to the Veteran, diabetes mellitus must have been caused or aggravated by service.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); See Jandreau, 492 F.3d at 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The Board finds that, as a lay person, while the Veteran is competent to report symptoms of diabetes that he experiences at any time, the Veteran has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether the preexisting type 1 diabetes mellitus (an endocrine system disorder) was aggravated by active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  As explained by the medical literature cited by the December 2013 VA examiner, the Veteran's type 1 diabetes mellitus is a medically complex disease process (of the endocrine system), requires specialized testing to diagnose, and manifests in symptomatology that overlaps with other disorders.  Woehlaert, 
21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  Whether the Veteran's type 1 diabetes mellitus disability preexisted service or was aggravated by service is a complex medical etiological question involving internal and unseen endocrine system processes unobservable by the Veteran.  As such, the Board finds that the Veteran's lay statements are not competent evidence on the questions of preexistence and aggravation.

In finding that type 1 diabetes mellitus preexisted service and was not aggravated during the Veteran's short period in active service, the Board places significant probative value on the September 2011 and December 2013 VA medical examination and opinions undertaken to specifically address the questions of preexistence and aggravation.  After a review of the claims file, the VA examiners opined that type 1 diabetes mellitus clearly and unmistakably preexisted service and was clearly and unmistakably not aggravated by active service.  The September 2011 VA examiner summarized the pertinent history, to include in-service history and post-service history.  Except for the September 2011 VA examiner's inadvertent usage of the wrong standard on the question of aggravation, the September 2011 and December 2013 VA opinions are competent and probative medical evidence because they are factually accurate, the VA examiners were informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave fully articulated opinions that are supported by sound reasoning, as well as medical literature.


Based on the above, the Board finds that the record contains clear and unmistakable evidence showing that the Veteran had a preexisting type 1 diabetes mellitus disability prior to active service which clearly and unmistakably was not aggravated by, that is, did not worsen beyond a natural progression "in" or "during," active service.  Accordingly, service connection for type 1 diabetes mellitus is not warranted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 


ORDER

Service connection for type 1 diabetes mellitus is denied. 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


